The Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the case of: )
)
Social Security Administration, ) Date: March 9, 2010
)
Petitioner, )
)
-Vv.- ) Docket No. C-09-149
) Decision No. CR2087
Steven Getchell. )
)
DECISION

In applying for disability benefits under the Social Security program, Respondent Steven
Getchell claimed to suffer from a plethora of disorders, including bi-polar disorder,
depression, chronic fatigue, fibromyalgia, arthritis, and irritable bowel syndrome. He
claimed to be in constant pain, which precluded him from engaging in any significant
physical activity. The Inspector General (IG) for the Social Security Administration
(SSA) now charges that Respondent Getchell violated section 1129 of the Social Security
Act (Act) because he repeatedly and knowingly made to SSA false statements and
misrepresentations of material fact regarding his alleged disability, functional abilities,
and activities. SSA proposes imposing against Respondent Getchell a $60,000 civil
money penalty (CMP).

For the reasons set forth below, I agree that Respondent Getchell knowingly
misrepresented material facts to SSA for its use in determining his eligibility for
disability insurance and Supplemental Security Income (SSI) benefits, and I consider
$60,000 a reasonable penalty.

I. Background

Section 1129 of the Act subjects to penalty any person (including an organization,
agency, or other entity) who

(A) makes, or causes to be made, a statement or representation of a
material fact, for use in determining any initial or continuing right to or the
amount of monthly insurance benefits under title II or benefits or payments
under title .. . XVI, that the person knows or should know is false or
misleading,’

(B) makes such a statement or representation for such use with knowing
disregard for the truth, or

(C) omits from a statement or representation for such use, or otherwise
withholds disclosure of, a fact which the person knows or should know is
material to the determination of any initial or continuing right to or the
amount of monthly insurance benefits under title II or benefits or payments
under title . .. XVI, if the person knows, or should know, that the statement
or representation with such omission is false or misleading or that the
withholding of such disclosure is misleading... .

See also 20 C.F.R. § 498.102(a) (authorizing the IG to impose a penalty against any
person who has made a statement or representation of a material fact for use in
determining any initial or continuing right to or amount of Title II or Title XVI benefits,
and who knew, or should have known, that the statement or representation was false or
misleading, or who omitted a material fact, or who made such a statement with “knowing
disregard for the truth”).

The Commissioner of Social Security has delegated to the IG the authority to impose
penalties under section 1129. See 20 C.F.R. § 498.102.

In this case, the IG contends that, in pursuing his applications for disability insurance
and/or SSI benefits, Respondent Getchell knowingly made false statements of material
fact and misrepresentations regarding his alleged disability, his functional abilities, and

is activities. By letter dated December 11, 2007, the IG advised Respondent Getchell of
is determination and the proposed penalty. IG Ex. 23. Respondent Getchell requested a
earing.~

After the parties submitted their prehearing briefs and proposed exhibits, the IG moved
‘or summary judgment. I denied the motion. I agreed with the IG that Respondent
Getchell had produced little evidence suggesting material facts in dispute, but, drawing

' Title II of the Act governs the Social Security disability insurance program, and Title
XVI governs the SSI program.

2 J initially dismissed Petitioner’s hearing request as untimely because it was not filed
within 60 days of his receipt of the IG’s notice letter. However, on appeal, Respondent
successfully argued that good cause justified extending the time permitted for filing, and
the matter is now before me on remand.
all reasonable inferences in the light most favorable to Respondent, I could not conclude
that no material facts were in dispute.

I convened a hearing on November 16, 2009, in Tampa, Florida, at which Respondent
Getchell was represented by Mr. N. Albert Bacharach, Jr. The IG was represented by
Ms. Debbie Shaw and Ms. Erin Justice.

I have admitted into evidence IG Exhibits 1-27 (IG Exs. 1-27) and Respondent’s Exhibits
1-7 (R. Exs. 1-7).

II. Issues

The issues before me are: 1) Did Respondent Getchell make, or cause to be made, to
SSA a statement or representation of a material fact for use in determining his entitlement
to Social Security Disability Insurance benefits (Title ID) and/or SSI benefits (Title XVI)
that he knew or should have known was false and misleading, or did he omit a material
fact or make such a statement with knowing disregard for the truth; and 2) if so, is the
penalty imposed -- $60,000 -- reasonable?

II. Discussion

A, Respondent Getchell repeatedly made statements or
representations to SSA that he knew or should have known
were false or misleading.*

In on-line applications filed in January 2004, Respondent Getchell applied for disability
insurance benefits and/or SSI benefits, claiming that, since October 9, 2002, he had been
unable to work because of his physical and mental condition. IG Exs. 1, 2. Ina
questionnaire he completed and signed on February 16, 2004, he admitted that he
performed some household chores (laundry, dishes, yard work and other chores), but said
that he was not capable of handling finances, showered only every few days, and often
wore the clothes he slept in. He said that he exercised less, had no social activities, and
“limited, controlled activities.” He specifically denied being active in church groups,
claiming that he stopped going to church because “the large amount [sic] of people in
such a confined space is difficult to handle.” IG Ex. 3, at 2. He denied visiting friends or
relatives; he said that he was unable to remember things, had a short attention span, had
trouble finishing simple jobs, and could not follow written or spoken instructions
(“Sometimes I forget what I need to do.”). He said that he could not deal with deadlines
or schedules. IG Ex. 3 at 3-4.

* My findings of fact/conclusion of law are set forth, in italics and bold, in the discussion
captions of this decision.
In a separate questionnaire, Respondent Getchell described “constant” pain throughout
his body (toes, feet, knees, hips, lower and upper back, shoulder, right elbow, wrists,
fingers, neck, and muscles) “all day, every day.” IG Ex. 4, at 1. He said that he was
“always in pain.” He claimed that massage and physical therapy did not relieve the pain,
and that medication worked only temporarily. With respect to daily activities, he said
that he needed to rest after long periods of housework, that long periods of walking, lying
down, and sitting caused him severe pain, and that he needed rest after and during
physical work. IG Ex. 4, at 2-3.

In his subsequent submissions to SSA, Respondent Getchell repeated that he could “no
longer exercise much” and that “golf, tennis [and] softball have been taken from my daily
routine.” He said that “doing any physical activity is hard — very painful,” that he could
walk “maybe a few hundred yards,” and that he used a cane, which was prescribed for
him in 1997. IG Ex. 7 at 5-7 (September 22, 2004 function report); see also IG Ex. 8, at
2-4.

His applications were denied initially and on reconsideration, and, as allowed by statute
and regulations, Respondent Getchell requested a hearing before an Administrative Law
Judge (ALJ). IG Exs. 6, 9. His hearing was held on October 23, 2006, before ALJ
Richard E. Ouellette. At the hearing, Respondent Getchell testified, under oath, that his
physical and mental impairments significantly limited his abilities to walk, stand, sit, and
use his hands. He claimed that his impairments caused him to tire easily and significantly
limited his social interaction. He said that he had trouble walking “for a few minutes.”
IG Ex. 10.

He also testified that two weeks prior to the hearing he started a part-time job (three days
per week, four and a half hours per day), but that job only required that he ride in a golf
cart for 15-20 minutes at a time. IG Ex. 10, at 12-13. Otherwise, he had not worked
since October 2002, when he stopped working as a tennis instructor because “I wasn’t
able to run around, I wasn’t able to play, I wasn’t able to stand for any length of time and
teach.” IG Ex. 10, at 10.

When the judge asked specifically about his exercise — tennis, golf, softball, kayaking, he
said:

In 2003 I guess we had just moved here, and to get some
exercise we bought a kayak, but I injured my shoulder using
the kayak, so it sat next to my house for the best of — you
know, almost three years now. And I used to play tennis
quite a bit, but I don’t anymore. And I played softball for a
season when we moved down here, but I can’t do it. It’s just
-- it’s too difficult on my legs and my back.

IG Ex. 10, at 33-34.
Judge Ouellette then told Respondent Getchell that, shortly before the hearing, he
received written statements and other evidence suggesting that, at best, Respondent
Getchell was exaggerating his impairments. The judge said that he received pictures of
Respondent Getchell playing third base, and a 2005 DVD showing him performing in
skits at his church. IG Ex. 10, at 37-39; IG Ex. 26, at 2 (Ouellette Decl. § 4, § 8); Tr. 60-
61; see also IG Ex. 19, 20, 21.

Thereafter, Respondent Getchell withdrew his hearing request. In dismissing the case,
Judge Ouellette pointed out what he characterized as “some of the inconsistencies within
the record,” and advised Respondent Getchell that he was referring the matter “to the
proper component of [SSA] for further inquiry with regard to the issue of fraud.” IG Exs.
16, 17.

As the following discussion shows, overwhelming evidence establishes that, throughout
the time he was claiming significant limitations, Respondent Getchell regularly engaged
in a wide variety of physically demanding activities, including tennis, golf, bicycle-
riding, softball, volleyball, and kayaking. He attended church regularly, and participated
in church activities. As the church’s drama director, he wrote, directed and acted in
weekly skits illustrating themes from his pastor’s sermons. He played fantasy baseball on
his computer. He acted as the primary care-giver for his two small children.

Most dramatic among the evidence establishing that Respondent Getchell misrepresented
his activities and limitations are a DVD and a videotape. The charts below set forth
multiple discrepancies between the claims he made to SSA and his actual capabilities.

The nine-minute videotape from summer/fall 2006 shows Respondent Getchell, tennis
racquet in hand, apparently giving a tennis lesson to an older gentleman. IG Ex. 21; Tr.
37.

Respondent Getchell’s Claims to Videotape (IG Ex. 21)
SSA
Problems using his hands

¢ He has weakness in his hands. ¢ He held the tennis racket for
IG. Ex. 10, at 19. 9 minutes and used it to hit
e When he is holding something in the ball over 10 times
his hands, they stiffen and tire without noticeable
very quickly. His hands and difficulty.
knuckles become very stiff and e He picked up the tennis ball
cannot hold a pen or pencil with from the ground with no
any pressure. IG Ex. 10, at 20. apparent problem.

e He is only able to hold a pen for
5 to 10 minutes. IG Ex. 10, at
20.

e He has problems lifting a gallon
of milk because his hands and
fingers stiffen and it feels like it
is going to slip out of his hand.
IG Ex. 10, at 29.

Without any apparent
difficulty, he repeatedly
used hand gestures in
conversation with an older
man (apparently a tennis
student). He made several
rapid, wide swings of his
tennis racket, serving the
ball without difficulty. He
swung his arms up and
down while serving the ball
more than 8 times.

Problems standing and walking

e Standing hurts his back, legs and
neck. IG Ex. 10, at 14.

e He has trouble with his legs and
can only stand for a few minutes
without leaning on something.
IG Ex. 10, at 10, 28.

e He has pain in his right foot and
his heel is sore and painful. IG
Ex. 10, at 16-17.

e He uses a cane to walk. IG Ex.
7, at 7.

He stood for 9 minutes on
the tennis court with no sign
of difficulty.

He walked across the tennis
court several times without
difficulty, even breaking
into a slight jog to pick up a
ball.

Difficulty bending over
e Itis impossible to bend over
because of the numbing pain. IG
Ex. 10, at 15-16.

He slightly bent over to pick
up the ball and served it
without difficulty.

Problems with thinking and memory
e His memory and ability to
concentrate are bad. IG Ex. 10, at
23, 24.

e He has difficulty thinking of
words or staying focused. IG
Ex. 10, at 23, 24.

He instructed his student.

Difficulty turning neck
e He has difficulty turning his neck
to the right. IG Ex. 10, at 30.

He turned his head from left
to right without difficulty.

Low Energy
e His energy is low and he gets.
tired very often. IG Ex. 10, at
21; 1G Ex. 4, at 2-3.

He stood and actively played
tennis for 9 minutes with no
sign of exhaustion (although
is older student is plainly
tired).

Similarly, Respondent Getchell appears in

in his church in 2005. IG Ex. 20; Tr. 37. The DV.

repeated assertions that he neither attende

IG Ex. 3, at 2 (Respondent claimed that he
below high!
capabilities

a couple of skits on the DVD, which was shot
D’s existence belies Respondent’s

nor participated in church groups. See, e.g.,
stopped going to church). Further, the chart

ights additional discrepancies between his representations to SSA and the
he demonstrated in one 7-minute performance:

Respondent Getchell’s Claims to SSA

The Church Play (IG Ex. 20)

Problems using his hands
He has weakness in his hands.
IG Ex. 10, at 19.

e When he is holding something in
his hands, they stiffen and tire
very quickly. His hands and
knuckles become very stiff and
cannot hold a pen or pencil with
any pressure. IG Ex. 10, at 20.
He is only able to hold a pen for
5 to 10 minutes. IG Ex. 10, at
20.

He has problems lifting a gallon
of milk because his hands and
fingers stiffen and it feels like it
is going to slip out of his hand.
IG Ex. 10, at 29.

e He pulled a golf club out of a
golf bag without any difficulty
and held the club for 7 minutes

without dropping it.

He switched the golf club from
his right to left hand and held the
club horizontally behind his back
and against the back of his neck
for a few seconds without any
sign of difficulty.

He swung the golf club at least 4
times, without any sign of
difficulty, showing no limitations
in hand and wrist movements.
He took small “putts” and a
complete full swing.

He picked up a golf club bag full
of golf clubs, placed it over his
left shoulder, then walked down
the stage steps without any sign
of difficulty.

He used hand gestures while
acting in the skit, even making a
fist with his right hand at one
point while gesturing forcefully
with his right arm.

Problems standing and walking

e Standing hurts his back, legs and
neck. IG Ex. 10, at 14.

e He has trouble with his legs and
can only stand for a few minutes
without leaning on something.
IG Ex. 10, at 10, 28.

e He has pain in his right foot and
his heel is sore and painful. IG
Ex. 10, at 16-17.

He stood in the scene for 7
minutes without any sign of
difficulty.

Difficulty bending over
e Itis impossible to bend over
because of the numbing pain. IG
Ex. 10, at 15-16.

Slightly bent over and swung the
golf club at least 4 times without
any sign of difficulty.

Bent over to pick up the golf
club bag without any sign of
difficulty.

Problems with thinking and memory
e His memory and ability to
concentrate are bad. IG Ex. 10,
at 23, 24.
e He has difficulty thinking of
words or staying focused. IG Ex.
10, at 23, 24.

He memorized and recited over
20 lines while acting in the scene
without any difficulty.

Difficulty turning neck
e He has difficulty turning his neck
to the right. IG Ex. 10, at 30.

He turned his head from left to
right while swinging the golf
club with no sign of difficulty.

Low Energy
e His energy is low and he gets e He stood for 7 minutes in a play
tired very often. IG Ex. 10, at without any sign of exhaustion.
21; 1G Ex. 4, at 2-3. e He carried the golf club bag with

no sign of exhaustion.
e He swung the golf club without
any problems.

Other convincing evidence establishes that Respondent Getchell repeatedly misled SSA
in describing his activities and his capabilities. Photographs dated 2006 show him
playing softball. IG Ex. 19.

The testimony of reliable witnesses establishes that, contrary to his representations to
SSA, Respondent Getchell was active and athletic. Joan Morgan met Respondent
Getchell in late 2003 or early 2004. They attended the same church and her
grandchildren were in preschool with Respondent Getchell’s daughter. IG Ex. 11, at 3
(Morgan Decl. | 2); Tr. 39. She testified, credibly, that she saw him regularly at
preschool activities, birthday parties, soccer games, church, and church activities. IG Ex.
11, at 3 (Morgan Decl. § 4), Tr. 39-40. She often saw him at the children’s play group.
Tr. 39-40, 41, 55-56. She described Respondent Getchell as “the life of the party.” Tr.
41. “He would stand there for long periods of time and talk with the other parents . . .
chatting and eating.” Tr. 41, 42.

Respondent Getchell was the Director of Communications at the church, and Ms. Morgan
testified that he wrote, directed, and performed in church skits. IG Ex. 11, at 3 (Morgan
Decl. § 4); see also IG Ex. 11, at 6.4

She observed him sit, stand and walk for extended periods of time; he engaged in sports,

including volleyball and bicycle riding. He often challenged others to race him, running

and bicycling. He brought his kayak to a church picnic. IG Ex. 11, at 3-4 (Morgan Decl.
45); Tr. 51.

Ms. Morgan described several other incidents. On one occasion, her adult daughter “who
was a pretty avid runner” (she ran in the Peachtree Marathon) tried to race Respondent
Getchell down the beach. Tr. 46. At the children’s soccer games, “he’d want someone to
throw a ball at him or just say, you know, throw me a pass or whatever kind of like
showing off.” Tr. 46-47.

According to Ms. Morgan, Respondent Getchell mowed a lawn for someone and helped
several people move, lifting heavy boxes and furniture. IG Ex. 11, at 4 (Morgan Decl.
6); Tr. 52-54. He “often” went biking with Ms. Morgan’s son-in-law; Ms. Morgan

+ 1G Ex. 11, page 6 is incorrectly marked IG Ex. 6.
10

accompanied them once, but was not able to keep up because she could not go faster than
15 mph. IG Ex. 11, at 4 (Morgan Decl. § 7); Tr. 47.

Similarly, Michael Risley was a member of Respondent Getchell’s church. He also
testified, credibly, that they met in 2004, and that, between 2004 and 2005, he and
Respondent Getchell played volleyball at church outings, and played golf together once
in early 2005 (both hit in the 80s). IG Ex. 13, at 1 (Risley Decl. Jf 3, 4, 5); Tr. 75-77.
According to Mr. Risley, Respondent Getchell was a “tennis pro and an athlete” who
“outplayed me” in both volleyball and golf. “He hit the ball further and more
accurately.” IG Ex. 13, at 1 (Risley Decl. § 4). He confirmed that Respondent Getchell
participated in church activities, including writing and acting in church skits. Tr. 77.
When Mr. Risley expressed surprise at Respondent Getchell’s having filed applications
for disability benefits, Respondent replied “Yeah, but they don’t know [that I don’t look
disabled].” IG Ex. 13, at 1 (Risley Decl. § 5).

The pastor of Respondent’s church, Reverend Edward DeJesus, testified that Respondent
Getchell began attending his church in 2004 and they became friends. Between 2004 and
2006, Respondent Getchell attended church every Sunday and played volleyball at church
outings. IG Ex. 27, at 1 (DeJesus Decl. fj 4, 5); Tr. 81. Reverend DeJesus confirmed
that from October 2004 until April 2005, Respondent Getchell was the church’s Director
of Communications, a volunteer position. In that capacity, he wrote, created, directed,
and acted in church skits. IG Ex. 27, at 2 (DeJesus Decl. § 6). Reverend DeJesus would
tell Respondent Getchell the theme for his sermon, “and then he would run with it.” Tr.
86.

A member of the church videotaped many of the skits, and, in October 2006, the church
provided a copy of the DVD to Respondent’s estranged wife, with the understanding that
it would be shown to an SSA Judge. IG Ex. 27, at 2 (DeJesus Decl. §§ 7, 9); IG Ex. 20.

According to Reverend DeJesus,

Steve is an incredibly gifted individual. His creativity doing
dramas, organizing people, doing skits, writing them down,
as been, was a tremendous help for us as a church. And
were there times where I observed him getting frustrated in
is role? Yeah, absolutely. There isn’t anybody in church I
aven’t experienced eventually gets frustrated [sic] when
you’re dealing with volunteers and timing and trying to
organize something and people don’t make their
appointments. ... I see a lot of people get frustrated over the
course of time and life and pressure and so I didn’t take that
his bipolar disorder] was a hindrance for him doing his role.
If thought it was I would have removed him or anybody in

11

the church if I felt that they had a problem that they couldn’t
function.

Tr. 85-86. I found Reverend DeJesus’s testimony completely credible. Not only was it
wholly consistent with the testimony of the IG’s other witnesses, but Reverend DeJesus
showed particular concern for the respondent’s welfare, and he unquestionably took no
pleasure in causing injury to his former parishioner.

Finally, the medical evidence, which is sparse, establishes virtually no physical
limitations, and a mental impairment that was well-controlled. Respondent Getchell
consulted a physician on September 29, 2003, about four months before he applied for
benefits. The report of his initial office visit describes his “biggest complaint” as a
toothache. He also complained of “generalized body aches” and a potentially broken toe
caused by his toe hitting a door when he fell on wet tile. IG Ex. 18 at 12, 13. He
reported a history of arthritis, bipolar disorder, migraines, hypertension, “chronic
fatigue,” and depression. IG Ex. 18, at 12. Nevertheless, he told the doctor that he
exercised “by playing tennis, golfing, softball, and kayaking.” IG Ex. 18, at 13. He also
complained of sleep problems, and significant weight gain (55 pounds) since he stopped
working as a tennis pro. His physical exam showed good muscle tone and bulk, full
range of motion, no tenderness in any extremity, but his right fourth toe was bruised,
swollen and tender. His neurological exam was normal; his strength was 5/5 throughout,
and his gait was normal. He showed good affect, good insight, and good judgment. IG
Ex. 18, at 14.

A consultative examination dated November 9, 2004, found normal range of motion in all
of his joints, and noted that he did not require an assistive device (e.g., a cane) for
ambulation. IG Ex. 18, at 15-17.

The report of his annual physical exam, dated December 8, 2004, indicates that he is
feeling “well,” although he gained weight and complained of back pain. His exam was
within normal limits. IG Ex. 18, at 11.

Psychiatric reports from 2004, 2005, and 2006, show that his bipolar disorder was well-
controlled. He was consistently described as cooperative, neatly groomed, with normal
speech and memory, logical and coherent thought content, average cognitive ability, and
good judgment. IG Ex. 18, at 1-9; R. Ex. 7.

Respondent Getchell has not rebutted any of this evidence. Nor has he explained the
obvious discrepancies between what he told SSA he could do and what the recorded
images show him doing. Rather, he responds only to the evidence provided by his former
wife, Heidi Swedberg (nee Heidi Getchell). Respondent attacks her credibility, pointing
out, with some justification, that, until their estrangement, Ms. Swedberg supported his
application for disability benefits. In these proceedings, as well as during their
acrimonious divorce proceedings, she has offered multiple inconsistent statements as to
12

Respondent Getchell’s limitations and activities. I agree that her inconsistent statements
undermine her credibility, and, aside from accepting her representations as to the dates of
the video and DVD — which Respondent has not challenged -- I accord her testimony no
weight.

Thus, the largely undisputed evidence establishes that, in applying for disability benefits,
Respondent Getchell knowingly and repeatedly misrepresented his functional abilities
and his activities.

B. Respondent Getchell’s misrepresentations were
material.

The Act defines a material fact as one that “the Commissioner of Social Security may
consider in evaluating whether an applicant is entitled to benefits under title I. . . or
eligible for benefits or payments under title XVI.” Act, section 1129(a)(2). Regulations
governing eligibility for Social Security disability insurance (Title II of the Act) are
found at 20 C.F.R. Part 404, and regulations governing SSI eligibility (Title XVI of the
Act) are found at 20 C.F.R. Part 416. Under each part, an individual is disabled if he is
unable to perform any “substantial gainful activity” because of a “medically determinable
physical or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than 12 months.” 20
C.F.R. §§ 404.1505(a), 416.905(a).

To satisfy the basic definition of disability, an individual must have a severe impairment
that makes him unable to perform his past relevant work or any other substantial gainful
work. 20 C.F.R. §§ 404.1505(a), 416.905(a). Ifthe individual is not working, he may be
found disabled if, based on his “residual functional capacity” and certain vocational
factors (age, education, work experience), he is unable to return to his past relevant work
or perform other work. 20 C.F.R. § 404.1505(a). Residual functional capacity is defined
as “the most [an individual] can still do despite [his] limitations.” 20 C.F.R.

§ 404.1545(a). To determine residual functional capacity, the agency assesses the nature
and extent of the individual’s physical limitations.

A limited ability to perform certain physical demands
of work activities, such as sitting, standing, walking,
lifting, carrying, pushing, pulling, or other physical
functions (including manipulative or postural
functions, such as reaching, handling, stooping or
crouching), may reduce your ability to do past work
and other work.

20 C.F.R. § 404.1545(b). The agency also assesses the nature and extent of mental
limitations and restrictions.
13

A limited ability to carry out certain mental activities, such as
limitations in understanding, remembering, and carrying out
instructions . .. may reduce [the individual’s] ability to do
past work and other work.

20 C.F.R. § 404.1545(c).

Thus, the types of limitations described by Respondent Getchell in his efforts to get
benefits would limit a claimant’s ability to perform substantial gainful activity, enhancing
his claim of disability, and must be considered material.

C. The IG proposes a reasonable penalty, $60,000,
against Respondent Getchell.

The statute authorizes imposition of a CMP of “not more than $5,000 for each such
statement or representation.” Act, section 1129(a)(1); 20 C.F.R. §§ 498.103(a), 498.104.

The IG cites “at least” 17 false statements or misrepresentations made by Respondent
Getchell in his efforts to qualify for disability benefits.

I am not prepared to find that all of the representations cited by the IG fall within the
ambit of section 1129. Some, such as his list of impairments and complaints of pain and
other symptoms are either supported by the evidence or are simply too vague to be
considered knowing misrepresentations. IG Ex. 2 (Respondent Getchell claimed to suffer
from bi-polar disorder, depression, chronic fatigue, fibromyalgia, arthritis, and irritable
bowel syndrome, poor concentration, and constant pain); IG Ex. 4 (general complaints of
pain); IG Ex. 9 (an undated Disability Report providing virtually no usable information).

On the other hand, I find that the following statements and representations fall within
section 1129 because they are false and misleading, and that Respondent Getchell knew
or should have known that they were false and misleading:

e Inhis February 16, 2004 Activities of Daily Living report, Respondent Getchell
claimed that he engaged in no social activities; that he stopped going to church
because the number of people in such a confined space made it difficult; that he
did not go out or visit others; and that he was unable to deal with deadlines or
schedules. IG Ex. 3, at 2, 3, 4;

e Inhis July 10, 2004 Disability Report, he claimed that “doing any activity, either
standing, sitting, or moving causes constant pain throughout my body.” IG Ex. 6,
at 6;
14

e Inan Adult Function Report, completed on September 22, 2004, he claimed that
doing any physical activity is hard and very painful; that he is able to walk only a
few hundred yards without stopping to rest; and that he uses a cane to walk. IG
Ex. 7, at 6, 7;

e He claimed on a September 22, 2004 pain questionnaire that walking and standing
“are both very tough” and these activities, as well as sitting and sleeping, cause
him pain if he does them for any length of time. IG Ex. 8, at 2; and

e During his hearing before Judge Ouellette, Respondent Getchell made numerous
false or misleading statements. I have listed twelve of them in the charts, above.
He also falsely denied attending church. IG Ex. 10, at 33. He said that he had not
used his kayak in three years. IG Ex. 10, at 33. He said that he did not play tennis
anymore, and had played softball only for one season “when we moved down
here.” IG Ex. 10, at 34.

Given the number of false and misleading statements contained in the reports he
submitted to SSA and made while he testified under oath at his disability hearing, the
proposed penalty falls well below the statutory maximum of $5,000 per
misrepresentation.

I now apply the regulatory criteria to assess the appropriateness of the penalty. Iam
specifically authorized to affirm, deny, increase, or reduce the penalties proposed by the
IG. 20 C.F.R. § 498.220. In determining the appropriateness of the penalty, I must
consider: 1) the nature of the statements and representations and the circumstances under
which they occurred; 2) the degree of culpability of the person committing the offense; 3)
the history of prior offenses of the person committing the offense; 4) the financial
condition of the person committing the offense; and 5) such other matters as justice may
require. 20 C.F.R. § 498.106.

I note that Respondent Getchell has no history of prior offenses. With respect to his
financial condition, he failed to return to the IG a financial disclosure form for use in
determining his ability to pay. Nor did he provide to this forum any credible evidence of
his financial condition.

With respect to the other factors, I find that, from at least February 2004 until the date of
his disability hearing in October 2006, his actions were deliberate. At each stage of the
appeals process, he added to the misrepresentations. Most disturbing, he made false
statements under oath at his ALJ hearing. Respondent Getchell has offered no evidence
to mitigate his offenses, but persists in claiming that he made no false statements.

That he has been diagnosed with a mental impairment (bipolar disorder) and may even
have experienced some decline in his physical abilities (although the record contains little
support for any significant physical impairment) does not justify his efforts to obtain
15

benefits through fraud and perjury. Nothing in this record suggests that his mental
impairment compelled him to make false statements, nor rendered him unable to
recognize that they were false. In fact, his remarks to Mr. Risley reveal a cynical and
deliberate effort to gain benefits that he thought would otherwise be denied.

Finally, I note that the integrity of the disability system depends on each claimant
accurately describing his functional abilities, so that SSA can determine whether he
qualifies for benefits. Where, as here, a claimant deliberately misrepresents his
functional capacity, he undermines the integrity of that system.

IV. Conclusion

Respondent Getchell violated section 1129 of the Act when he knowingly misrepresented
material facts to SSA for its use in determining his eligibility for benefits under titles II
and XVI. I consider reasonable the imposition of a $60,000 CMP.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

